Title: To Benjamin Franklin from Roger Wilbraham, 9 February 1778
From: Wilbraham, Roger
To: Franklin, Benjamin


  Sir
Paris Feby 9th 1778 à l’Hôtel de la paix rüe de Richelieu
Being desired by a Lady at Vienna who is afflicted with a Dropsy to procure for her a receit which you are said to have discovered for that disorder, and having already made several fruitless attempts for that purpose, I find myself reduced to the necessity of addressing myself immediately to you to beg that favour though I have not the honour to be known to you. I ought to make many excuses to you Sir, for this trouble, but the sentiments of benevolence and humanity for which you have been long distinguished will I am persuaded incline you to look upon my motive as my best excuse. I have the honour to be Your most obedient Servant
Roger Wilbraham
 
Notation: Roger Wilbraham
